—Appeal by the defendant from a judgment of the County Court, Westchester County (Murphy, J.), rendered January 6, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Citing several events at trial as well as defense counsel’s purported ineffectiveness in failing to make certain pretrial applications, the defendant contends that he was denied the effective assistance of trial counsel. However, certain of his claims are based on matters dehors the record and, thus, are not reviewable on direct appeal (see, People v Neal, 205 AD2d 711, 712; People v Yancy, 189 AD2d 793, 793-794). To the extent this contention is reviewable, the record demonstrates that the defendant was afforded meaningful representation (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 147).
Further, the court did not improperly sentence the defendant as a second felony offender. Rather, it imposed upon the defendant an appropriate, legal sentence of five to fifteen years (see, Penal Law § 220.39 [1]; § 220.16 [1]; § 70.00 [2] [b]; [3] [b]). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.